Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1, 2, 5-8, 10, 11, 17, 18, 21-23, 26-32 are pending and a preliminary amendment to the claims filed on 12/20/2019 is acknowledged. 

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 2, 5-8, 10, 11, 17, 18, 21 and 28-32, drawn to a method.
Group II, claims 22, 23, 26 and 27, drawn to a device.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the special technical feature appears to be methods of instant claims 1, 17 and 28 and a biomedical device of instant claim 22 but WO2016/196473A1 (IDS of 03/19/2020) discloses a bicontinuous interfacially jammed emulsions (bijels), microfluidic device comprising the same, and methods of making and using the same (page 1, lines 9-10 and Fig. 2d); the bijel (e.g., a bijel fiber or a bijel membrane) comprising a stable bicontinuous mixture of two immiscible liquids separated by an interfacial layer of colloidal particles such as silica (page 1, lines 30-32), and as a precursor (=polymerizable monomer), 1,6-hexanediol diacrylate, butyl acrylate, lauryl acrylate, styrene, trimethylolpropane triacrylate or dipentaerythrityl are used for polymerization (bridging paragraph pages 9-10); bijel fibers or bijel membranes include fiber scaffold for tissue engineering (e.g., solid polymer scaffold) for cell growth due to their porous surface morphology offering many anchoring sites for cell attachment (page 2, lines 1-5 and page 15, lines 23-26); and one embodiment (Example 6) discloses planar bijel membrane by coating a flat substrate with a film of bijel and immersion in water bath and by using a monomer such as 1,6-hexanediol diacrylate as the oil in the ternary mixture of water/oil/solvent, the film can be polymerized to obtain a porous solid film; this prior art further teaches methods of making a bijel include dispersing surface-active nanoparticles such as silica in a ternary liquid mixture, wherein the ternary liquid mixture includes a hydrophilic liquid, a hydrophobic liquid including one or more of polymerizable monomer and an unpolymerizable oil, and a solvent, and the ternary liquid mixture is subsequently contacted with water, which induces a ternary phase separation initiated by mass transfer of the solvent (solvent transfer-induced phase separation, STRIPS) and/or liquid mixture template bijel are typically formed during batch processes in thin cuvettes, and bijel is solidified by polymerization (page 1, lines 19-24, page 5, line 36 – page 7, line 4, page 9, line 34- page 10, line 4, page 10, line 21- page 11, lines 6-8, Fib. 1b, Fig. 4 and the Examples).  


REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows:  
When Applicant selects either Group I or II, then the following respective species must be elected. 
(1) ‘precursor’ (Group I or II) and ‘second precursor’ (Group I)  – please elect one single species from the specification, e.g., [0035] of instant publication.  
(2) mixture of ‘first liquid’, ‘second liquid’ and ‘colloidal particles’ – please elect one single mixture species from e.g., [0039] of instant publication.  

As the technical features for the various types of ingredients as claimed do not constitute a special technical feature as defined by PCT Rule 13.2, particularly since each of the species does not share a substantially common structural feature each species differing in chemical structure, properties and intended effects, the requirement for unity of invention is not fulfilled. The special technical feature of each species is the particular a priori.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of species or grouping of patentably distinct species even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably distinct species. 
The election of invention and species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction/species requirement, the election shall be treated as an election without traverse.  Traversal 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention and/or non-elected species, the inventorship must be amended in compliance with 37 CFR § 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR § 1.48(b) and by the fee required under 37 CFR § 1.17(i). 
Rejoinder
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

An oral election over the telephone was not requested due to the complexity of the restriction.

Correspondence Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.